Marston, C. J.
We have been unable to discover any error in this case. The conversation that took place between Brace and one of the plaintiffs was clearly admissible in evidence. It was the commencement and a part of the conversation or negotiations which led to the employment of the defendant in error. It had a tendency to show that a fixed amount was to be paid, and was admissible in any view of the case. On the other hand the defendants below denied that any sum was agreed upon, but that they were to pay him what they thought he was worth to them. This could not mean that they could, after the services had been performed, fix the compensation at such sum as they pleased. Parties may make such an agreement, but we think this language does not warrant any such view. If no agreement as to compensation was made, then the law would imply that they should pay what his services were reasonably worth, and the court so instructed the jury. There was no error in the court permitting the jury to take to their room the computation made by the plaintiffs’ attorney. It was but an aid to the jury in esti*275mating the amount due the plaintiff, if they found his theory of the case to be correct. They were in no way bound by it, and they could not consider it as evidence or be misled thereby. To permit the jury to take such a paper was but in accordance with long, well settled practice, and was unobjectionable.
The judgment must be affirmed with costs.
The other Justices concurred.